Barnard, P. J.
On the 27th of August, 1889, the plaintiff issued to its president a certificate for 30,000 shares of its.stock. The plaintiff company *915‘lmd just before that made a construction agreement with George F. Work, Louis E. Pfieffer, and John McFarlone. The certificate was to be deposited with the defendant until the agreement was fulfilled by the contractors. The work was never commenced by the contractors. Work and Pfieffer were convicted for some crime in Pennsylvania, and were imprisoned, and Mc-Farlone became a fugitive. The defendant was the treasurer of the plaintiff, and knew of the agreement, and the same is specified in the receipt which he gave to the contractors for the stock. On the 21st of ¡November, 1890, the contractors authorized the cancellation of the stock certificate. This authorization was not signed by McFarlone personally, but was signed by Work in his name. Work had been a principal actor for all the firm of contractors, and had given an order on the defendant in October, 1890, to •deliver up the stock to the plaintiff’s president. It was proven that Pfieffer had given authority to Work to sign this order for him. On the 27th of ¡November, 1890, the contractors gave a general release to the plaintiff. Work signed this paper for ¡McFarlone. The only material dispute in the case is as to the authority of Work to act for McFarlone. In the early part of 1890, Work gave to the plaintiff’s president a paper purporting to have been signed by McFarlone, stating that any agreement made between the plaintiff and Work and Pfieffer would be satisfactory to him. Devlin, who knew McFarlone’s handwriting, testified to its genuineness. Devoe testified that it was not. The paper is not dated, and has no place upon it indicating where it was written. The fact that he was then a fugitive will probably account for this, but, if the handwriting is genuine, those facts are of no importance. There is no sufficient ground to reverse the finding of the trial judge that McFarlone united with his co-contractor in canceling the certificate. The judgment should be affirmed, with costs. All concur.